IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                        )
                                            )       No. 78485-4-1
                      Petitioner,           )
                                            )       DIVISION ONE
                    v.                      )
                                            )
WILLIAM ALI IVORY,                          )       UNPUBLISHED OPINION
                                            )
                      Respondent.           )
                                            )       FILED:OCT       15 2018
       PER CURIAM - The State of Washington sought review of a superior court
ruling granting William Ivory's post-conviction motion for a new sentencing hearing.

We granted discretionary review and now remand for further proceedings.

       In 1999, a jury convicted Ivory of first degree murder. The mandate on the

conviction issued in 2000. In 2017, this court held in In re Pers. Restraint of Light-

Roth, 200 Wash. App. 149, 401 P.3d 459(2017), that a 2015 Washington State

Supreme Court decision addressing exceptional sentences based on youth was a

significant change in the law, applied retroactively, and brought Light-Roth's petition

within an exception to the time bar for collateral attacks. In 2018, Ivory filed a CrR

7.8 motion requesting a resentencing hearing at which his youthfulness at the time of

the offense (he was 18) would be considered. The trial court granted the motion and

the State sought discretionary review, arguing that Ivory's motion was time-barred.

       While the State's motion for discretionary review was pending, the

Washington State Supreme Court reversed Light-Roth, holding that its 2015

decision addressing exceptional sentences based on youth was not a significant
No. 78485-4-1/2


change in the law and that Light-Roth's personal restraint petition was therefore

time-barred. In re Pers. Restraint of Light-Roth,    Wn.2d       , 422 P.3d 444

(2018).

       Relying on the Supreme Court's decision in Light-Roth, a commissioner of

this court granted the State's motion for discretionary review and directed

counsel to "inform the court in writing [of] their views on the best way to proceed."

Ruling at 2. Ivory's counsel informed this court by letter that he had conferred

with opposing counsel and they agreed the case should be "remanded for further

proceedings without further briefing in the Court of Appeals."

       Given the parties' stipulation, we remand for further proceedings in light of

the State Supreme Court's decision in Light-Roth.

                            For the Court:



                                                                    )
                                                 ef,rivor
                                                                                          CO Cr
                                                                                   ar
                                                                                    re

                                                                                   C",
                                                                                   —4

                                                                                         ;5:17
                                                                                         tnrn
                                                                                         =>r•- Ca
                                                                                   ••
                                                                                         "-4




                                         2